Exhibit 10.6


PROMISSORY NOTE


$25,000
Date: August 15, 2007
 
Newark, Delaware

 
 


FOR VALUE RECEIVED, THEATER XTREME ENTERTAINMENT GROUP, INC., a Florida
corporation, publicly traded under the symbol “TXEG.OB” (“Maker”) hereby
promises to pay to the order of Stacy Lyn Giunta residing at 214 West 96th
Street New York, NY 10025 ("Payee"), the principal sum of Twenty-Five Thousand
Dollars ($25,000), lawful money of the United States of America, together with
interest accrued thereon, at the rate and on the terms set forth below:


1.           Payment of Interest and Principal.


(a)           Payment of Principal.  The remaining unpaid principal balance of
this Note shall be due and payable on the one year anniversary date of the date
of this Note which is August 15, 2008 (the “Maturity Date”).


(b)           Interest.  Interest shall accrue on the unpaid outstanding
principal balance hereof at an annual rate of fourteen percent (14%).  Interest
shall be calculated on the basis of a 360-day year, counting the actual number
of days elapsed.  Accrued interest shall be due and payable monthly on the first
day of each month commencing September 1, 2007 and on the Maturity
Date.  Accrued interest, if not paid when due, shall be added to the principal.


(c)           Prepayment.  Maker shall have the right to prepay at any time and
from time to time, without penalty or premium, all or any portion of the
outstanding principal of this Note.  All prepayments under this Note shall be
applied first to accrued and unpaid interest and second to unpaid principal due
hereunder.


(d)           Place of Payment.  All amounts due from Maker to Payee hereunder
shall be paid directly to Payee at the above address or at such other address of
which Payee shall give written notice to Maker.


2.           Waiver.  Maker hereby waives the requirements of demand,
presentment, protest, notice of protest and dishonor and all other demands or
notices of any kind in connection with the delivery, acceptance, performance,
default, dishonor or enforcement of this Note.


3.           Rights Cumulative.  The remedies of Payee as provided in this Note
shall be cumulative and concurrent, may be pursued singly, successively or
together at the sole discretion of Payee, may be exercised as often as occasion
for their exercise shall occur, and in no event shall the failure to exercise
any such right or remedy be construed as a waiver or release of it.


4.           Governing Law.  This Note and all questions relating to its
validity, interpretation or performance and enforcement shall be governed by and
construed in accordance with the internal laws of the State of Delaware without
reference to conflict of laws principles.


5.           Binding Nature of Note.  This Note shall be binding upon Maker and
its successors and assigns and shall inure to the benefit of Payee and his
successors and assigns.


6.           Modification.  This Note may not be modified or amended other than
by an agreement in writing signed by Maker and Payee.


IN WITNESS WHEREOF, Maker, intending to be legally bound, has caused its duly
authorized representative to execute and deliver this Note on the date first
written above.


Attest
THEATER XTREME ENTERTAINMENT GROUP, INC.
   
By: /s/ James J. Vincenzo
By: /s/ Scott R. Oglum
Name: James J. Vincenzo
Name: Scott R. Oglum
Title: CEO
Title: CFO




--------------------------------------------------------------------------------